Case 1:21-cr-00070-TBM-RPM Document 3 Filed 07/02/21 Page 1 of 4

                                                     UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF MISSISSIPPI


                                                            FILE D
                                                             Jul 02 2021
                                                      ARTHUR JOHNSTON, CLERK
Case 1:21-cr-00070-TBM-RPM Document 3 Filed 07/02/21 Page 2 of 4
Case 1:21-cr-00070-TBM-RPM Document 3 Filed 07/02/21 Page 3 of 4
Case 1:21-cr-00070-TBM-RPM Document 3 Filed 07/02/21 Page 4 of 4
